WHATLEY, Judge.
Kevin Leonhardt appeals his convictions and sentences for two counts of vehicular homicide. We affirm his convictions without discussion. However, we reverse his sentences because, as the State correctly concedes, the trial court erred in sentencing Leonhardt pursuant to the Youthful Offender Act.
Leonhardt was sentenced pursuant to the Youthful Offender Act to serve two consecutive sentences of three years in prison followed by one year of community control, resulting in a total sentence of six years in prison and two years of community control. This sentence exceeds the maximum allowed by law. Pursuant to the Youthful Offender Act, the “period of incarceration imposed or served and the period of probation or community control, when added together, shall not exceed 6 years.” § 958.04(2)(c), Fla. Stat. (1995). See Kirkman v. State, 598 So.2d 232 (Fla. 2d DCA 1992). Leonhardt’s combined period of incarceration and community control is eight years.
Accordingly, we affirm Leonhardt’s convictions but reverse and remand for resen-tencing.
Affirmed in part, reversed in part, and remanded.
THREADGILL, A.C.J., and PARKER, J., Concur.